  Case 19-35605       Doc 31    Filed 09/11/20 Entered 09/11/20 19:45:28         Desc Main
                                 Document     Page 1 of 10



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In re:                                        Chapter 7

 John C. and Barbara L. Schwietert,            Bankruptcy No. 19-35605

                  Debtors.                     Honorable A. Benjamin Goldgar


                                      NOTICE OF MOTION

TO:       See Attached Service List

        Please take notice that on September 18, 2020 at 11:00 A.M. or as soon thereafter as
counsel may be heard, the undersigned attorneys shall appear before the Honorable A.
Benjamin Goldgar, United States Bankruptcy Judge, or any judge sitting in that judge’s
stead, and shall then and there present the attached Trustee’s Motion to Approve Sale of
Real Estate Free and Clear of Liens and Encumbrances and Shortened Notice, a copy of
which is attached hereto and herewith served upon you.

       This motion will be presented and heard telephonically. No personal appearance
in court is necessary or permitted. To appear and be heard telephonically on the motion,
you must set up and use an account with Court Solutions, LLC. You can set up an account
at www.CourtSolutions.com or by calling Court Solutions at (917) 746-7476.

       If you object to this motion and want it called on the presentment date above, you
must file a Notice of Objection no later than two (2) business days before that date. If a
Notice of Objection is timely filed, the motion will be called on the presentment date. If no
Notice of Objection is timely filed, the court may grant the motion in advance without a
hearing.


Dated: September 11, 2020                         Respectfully submitted,

                                                  Ilene F. Goldstein, not individually but as the
                                                  chapter 7 trustee of the bankruptcy estate of
                                                  John C. and Barbara L. Schwietert,

                                                  By:    /s/ Daniel J. Nickel
                                                        One of her attorneys

 Zane L. Zielinski (6278776)
 Daniel J. Nickel, Of Counsel (6278133)
  Case 19-35605       Doc 31     Filed 09/11/20 Entered 09/11/20 19:45:28       Desc Main
                                  Document     Page 2 of 10



 THE LAW OFFICE OF
      ZANE L. ZIELINSKI, P.C.
 6336 North Cicero Avenue, Suite 201
 Chicago, Illinois 60646
 d. 773-877-3191 / 773-981-4725
 f. 815-846-8516
 e. trustee@zanezielinski.com
 e. daniel@nickellawoffice.com

                                     CERTIFICATE OF SERVICE

          I, Daniel J. Nickel, attorney, state that pursuant to Section II, B, 4 of the
Administrative Procedures for the Case Management/Electronic Case Filing System,
service of the above referenced Trustee’s Motion to Approve Sale of Real Estate Free and
Clear of Liens and Encumbrances and Shortened Notice, on all persons identified as
Registrants on the appended service list was accomplished through the Court’s Electronic
Notice for Registrants and that the Notice and foregoing document were also served via First
Class Mail, on those parties below who are indicated to receive service by mail, by depositing
same in the USPS drop box at the Chicago main post office at 433 West Harrison, Chicago,
Illinois, on September 11, 2020 prior to 8:00 p.m.

                                              /s/ Daniel J. Nickel
                                            Daniel J. Nickel

                                       SERVICE LIST

 VIA ELECTRONIC NOTICE

 David M. Siegel, davidsiegelbk@gmail.com
      Debtors’ Counsel

 Patrick S. Layng              USTPRegion11.ES.ECF@usdoj.gov
       U.S. Trustee
 Ilene F Goldstein             ifgcourt@aol.com


VIA FIRST CLASS MAIL

Debtors
John C. and Barbara L. Schwietert
21402 Andover Road
Kildeer, IL 60047
 Case 19-35605       Doc 31    Filed 09/11/20 Entered 09/11/20 19:45:28          Desc Main
                                Document     Page 3 of 10



All Parties with Interest in the Real Estate Described Herein – Via Mail

 (Real Estate Taxes)                         (Secured Mortgage)
 Santa Fe County Treasurer                   Real Time Resolutions, Inc., as agent for
 Attn: Delinquent Property Taxes             Las Campanas Management, LLC
 PO Box T                                    1349 Empire Central Drive, Suite 150
 Santa Fe, NM 87504-0528                     Dallas, Texas 75247

 Internal Revenue Service                    Paul Orzech
 P.O. Box 7346                               P.O. Box #8880879
 Philadelphia, Pennsylvania 19101            Steamboat Springs, CO 80488

 Paul Orzech
 36115 Quarry Ridge Road
 Steamboat Springs, Colorado 80488

 All Parties Who Have Filed Proofs Of Claim – Via Mail

 Discover Bank                               Poul's Landscaping & Nursery, Inc.
 Discover Products Inc                       6754 W Indian Creek Road
 PO Box 3025                                 Long Grove, IL 60047
 New Albany, OH 43054-3025

 Internal Revenue Service                    Paul Orzech
 P.O. Box 7346                               P.O. Box #8880879
 Philadelphia, Pennsylvania 19101            Steamboat Springs, CO 80488

 Real Time Resolutions, Inc., as agent for   American Express National Bank
 Las Campanas Management, LLC                c/o Becket and Lee LLP
 1349 Empire Central Drive, Suite 150        PO Box 3001
 Dallas, Texas 75247                         Malvern PA 19355-0701

 American Express National Bank              U.S. Bank National Association
 c/o Becket and Lee LLP                      Bankruptcy Department
 PO Box 3001                                 PO Box 108
 Malvern PA 19355-0701                       Saint Louis MO 63166-0108

 Quantum3 Group LLC as agent for             Citibank, N.A.
 Comenity Bank                               5800 S Corporate Pl
 PO Box 788                                  Sioux Falls, SD 57108-5027
 Kirkland, WA 98083-0788

 Department Stores National Bank
 c/o Quantum3 Group LLC
 PO Box 657
 Kirkland, WA 98083-0657
  Case 19-35605         Doc 31    Filed 09/11/20 Entered 09/11/20 19:45:28           Desc Main
                                   Document     Page 4 of 10




                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 In re:                                           Chapter 7

 John C. and Barbara L. Schwietert,               Bankruptcy No. 19-35605

                   Debtors.                       Honorable A. Benjamin Goldgar



         TRUSTEE’S MOTION TO APPROVE SALE OF REAL ESTATE
FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES AND SHORTEN NOTICE

          Ilene F. Goldstein (the “Trustee”), not individually, but as the chapter 7 trustee of the
bankruptcy estate of John C. and Barbara L. Schwietert (the “Debtor”), respectfully requests
that the Court enter an order pursuant to section 363(f) and (h) and 506(c) of title 11 of the
United States Code (the “Bankruptcy Code”) and Rule 6004 of the Federal Rules of
Bankruptcy Procedure approving the sale contract between the Trustee and Mary S. Jones, as
Trustee of the Mary S. Jones Trust (the “Buyer”) attached hereto as Exhibit 1 (the “Sale
Contract”), related to the sale of the property commonly known as Vacant lot #2 Calle
Ventoso East, New Mexico, commonly known as Lot 803, Las Campanas Estates VII Unit 1
Santa Fe, NM 87508-7506 (the “Property”), for $70,000 (the “Purchase Price”). In support of
this Motion, the Trustee respectfully states as follows:
                                  PRELIMINARY STATEMENT

          The Property is vacant real estate in Santa Fe County, New Mexico and has the
following legal description as stated in the Sale Contract:

          Vacant lot #2 Calle Ventoso East, New Mexico, commonly known as Lot 803, Las
Campanas Estates VII Unit 1 Santa Fe, NM 87508-7506.
  Case 19-35605         Doc 31     Filed 09/11/20 Entered 09/11/20 19:45:28                Desc Main
                                    Document     Page 5 of 10



        Exhibit 1. Sale Contract. 1 Based on the Trustee’s review, the proposed sale price is
reasonable. As more fully described herein, the sale proceeds will be applied at closing to
fully satisfy the following: (i) 1,420.00 for Santa Fe County (NM) delinquent property taxes;
(ii) $15,715.02 on a secured mortgage; (iii) a homeowners’ association lien; and (iv) customary
and ordinary expenses for title company fees and miscellaneous closing costs. There is a
purported second mortgage on the property, held by a friend of the Debtors, which the
Trustee has formally disputed. The Trustee has not engaged a real estate broker in connection
with the Property. The estate owes no sale commission on the Property. The sale of the
Property will otherwise be free and clear of all other liens and encumbrances.


                                           JURISDICTION
        1.      This Court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and
1334, and Local Rule 40.3.1(a) of the United States District Court for the Northern District of
Illinois.
        2.      Venue of the above-captioned case (the “Case”) and of this motion is proper
pursuant to 28 U.S.C. §§ 1408 and 1409.
        3.      This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b).
                                       CASE BACKGROUND

        4.      On December 18, 2019 (the "Petition Date"), the Debtors filed a voluntary
petition under Chapter 7 of Title 11 of the United States Code (the "Bankruptcy Code") in the
United States Bankruptcy Court for the Northern District of Illinois, Eastern Division.

        5.      The 341 meeting of creditors was conducted on or about February 27, 2020.

                                         THE REAL ESTATE

        6.      On a date prior to the Petition, the Debtors purchased the real estate described
as Vacant lot #2 Calle Ventoso East, New Mexico, commonly known as Lot 803, Las
Campanas Estates VII Unit 1 Santa Fe, NM 87508-7506 (the “Property”). The Property is an
asset of the estate and the Debtors listed the Property on their schedules.



        1 At the time of filing, the title company has informed Trustee’s counsel in writing that the Buyer
signed the Sale Contract and submitted same to the title company. The Trustee is obtaining a signed copy
of the contract and will file as a supplement prior to presentment of this Motion.
    Case 19-35605          Doc 31       Filed 09/11/20 Entered 09/11/20 19:45:28                        Desc Main
                                         Document     Page 6 of 10



         7.       The Property was not the Debtors’ residence and the Debtors have not filed a
homestead exemption therein. The Property is vacant land.

         8.       The Property is encumbered by a secured mortgage of approximately $15,700,
delinquent real estate taxes of approximately $1,400 and a lien by a homeowners’ association.
The Trustee does not dispute these liens.

The Disputed Post-Petition Security Interest

         9.       Additionally, an individual, Paul Orzech, asserts a lien of $17,000 on the
Property (the “Orzech Claim”), however upon the Trustee’s investigation, and as more fully
described below, the lien is invalid and was “created” post-petition.

         10.      In conjunction with this Motion, the Trustee has filed an adversary complaint
against Paul Orzech, and is seeking to approve the sale free and clear of his lien. 2 This
adversary complaint also asserts a claim against Orzech for violation of the automatic stay,
and seeks to deny or subordinate his claim.

         11.      With respect to the Orzech Claim of $17,000, the Trustee has investigated this
claim and determined it is, at best, an unsecured debt and is not a valid lien on the Property.
None of the sale proceeds will be applied to satisfy the Orzech Claim, until resolution of the
adversary complaint.

         12.      The Trustee has had substantial communications with the creditor, Paul
Orzech, and communicated to him the Trustee’s position that Mr. Orzech has no valid lien
on the Property. However, Mr. Orzech claims that he should still be paid despite knowing
that he has an improperly filed, undocumented security interest. 3

Sale Contract

         13.      Based upon the Trustee’s investigation and her communications with the title
company, there are no other liens or encumbrances on the Property.

         14.      The proposed Purchase Price is well within the reasonable range of the
Property’s value. In preliminary communications with potential real estate brokers, a local

2
  The Trustee anticipates that there is sufficient sale proceeds to satisfy any secured claim of Paul Orzech, if the
court determines that his post-petition filed mortgage is valid.
3
  In addition to the fact that it was filed after the bankruptcy petition, the purported security instrument was only
signed by one of the Debtors despite the fact the Property is owned by both Debtors.
  Case 19-35605        Doc 31    Filed 09/11/20 Entered 09/11/20 19:45:28          Desc Main
                                  Document     Page 7 of 10



broker suggested $80,000 as the listing price. Also, the Debtors’ schedule lists $70,000 as the
Property’s value.

       15.     The Trustee has received a signed contract from the Buyer that agrees to the
following material terms:

               (a) Buyer will pay $70,000.00 cash;

               (b) As more fully described herein, the following will be paid from the sale
                    proceeds: delinquent real estate taxes, and title and miscellaneous closing
                    costs.

       16.     As described in the proposed Contract, the sale proceeds will be applied as
follows to fully satisfy all obligations:

               (a) $1,420.00 for Santa Fe County (NM) property taxes;

               (b) $15,715.02 for the secured mortgage held by Real Time Resolutions, Inc., as
                    agent for Las Campanas Management, LLC;

               (c) A homeowners’ association lien; and

               (d) The customary title and miscellaneous closing costs.

       17.     With respect to the secured mortgage, the secured creditor has filed a proof of
claim that states the foregoing amount is owed.

       18.     Except for the aforementioned, the Trustee does not know of any other liens or
encumbrances on the Property.

       19.     The Trustee maintains that after the sale of the Property that the Debtors’ estate
would net funds exceeding $50,000.

       20.     The Trustee believes that the proposed transaction is fair and reasonable, and
is in the best interest of the estate, due to the fact that the Property is a vacant lot and also
due to the current uncertain economic environment.
  Case 19-35605        Doc 31     Filed 09/11/20 Entered 09/11/20 19:45:28              Desc Main
                                   Document     Page 8 of 10



                                      RELIEF REQUESTED

         21.   Pursuant to 11 U.S.C. §§ 363(f), the Trustee respectfully requests the entry of
an order authorizing the Trustee to sell the Property to the Buyer on the terms set forth in the
Sale Contract, free and clear of any encumbrances, liens or interests.
         22.   The Trustee further requests authority to pay at the time of and from the
proceeds of the closing, the following:

               (a) $1,420.00 for Santa Fe County (NM) property taxes;

               (b) $15,715.02 for the secured mortgage held by Real Time Resolutions, Inc.,
                   as agent for Las Campanas Management, LLC;

               (c) A homeowners’ association lien; and

               (d) the usual and customary costs of closing the sale, including, but not
                   necessarily limited to title charges, recording charges, transfer tax, survey,
                   condo association dues, and utility reimbursement.


                        BASIS FOR APPROVING SALE CONTRACT
         23.   In determining whether to approve a sale outside the ordinary course of
business, various standards have been used, including a business judgment test, a good faith
test determining whether the sale is fair and equitable, and a test to assess whether the
transaction is in the best interest of the estate. See, e.g., In re Olde Prairie Block Owner, LLC, 2011
WL 1692145, *7 (Bankr. N.D. Ill. May 3, 2011); In re Zeigler, 320 B.R. 362, 381 (Bankr. N.D. Ill.
2005).
         24.   The Seventh Circuit has held that such a sale may be approved where the
trustee has an “articulated business justification.” In re Schipper, 933 F.2d 513, 515 (7th Cir.
1991); see also In re Telesphere Communications, Inc., 179 B.R. 544, 552 (Bankr. N.D. Ill. 1999).
         25.   Moreover, a trustee’s business judgment is entitled to substantial deference
with respect to the procedures to be used in selling an estate’s assets. Id., In re Integrated
Resources, Inc., 147 B.R. 650, 656-57 (S.D.N.Y. 1992). The paramount goal in any proposed sale
of property of the estate is to maximize the estate. See, e.g., Corp. Assets, Inc. v. Paloian, 368
  Case 19-35605       Doc 31    Filed 09/11/20 Entered 09/11/20 19:45:28           Desc Main
                                 Document     Page 9 of 10



F.3d 761, 765 (7th Cir. 2004) (in a bankruptcy sale, the “governing principle . . . is to secure
the highest price for the benefit of the estate and creditors).
       26.     The Trustee respectfully submits that in the exercise of his business judgment,
the Sale Contract is both fair and equitable and in the best interests of the Debtors’ estate.


                                            NOTICE
       27.     Currently, the Trustee has secured limited insurance for the Property, and
needs to close on the sale of the Property as quickly as possible to reduce the potential
administrative costs to the estate. The estate has no funds to pay for further insurance, and
the Trustee wants to close on the sale prior to the current insurance expiring.
       28.     The Trustee has served at least seven (7) days’ written notice of this motion, by
regular U.S. mail, on all creditors who have filed a proof of claim, all parties that claim an
interest in the Property, all parties who have requested notice and the Debtors. Also, all
electronic registrants have received electronic notice. In the circumstances, the notice is
sufficient and the Trustee requests this Court approve the shortened notice.
       Wherefore, the Trustee respectfully requests that this Court to enter an order:
      A.     Approving the Trustee’s sale of the Property commonly known as Vacant lot #2
Calle Ventoso East, New Mexico, commonly known as Lot 803, Las Campanas Estates VII
Unit 1 Santa Fe, NM 87508-7506 to the Buyer for the Purchase Price, free and clear of liens
and encumbrances, including but not limited to the secured claims of Real Time Resolutions,
Inc., as agent for Las Campanas Management, LLC, the local homeowners’ association, and
Paul Orzech, with such liens attaching to the Sale Proceeds and not the Property ;
      B.     Authorizing and approving the Trustee to pay from the sale proceeds from the
Property the specific amounts to the parties that are all specifically described above, and
further, the usual and customary costs of closing the sale, including, but not necessarily
limited to title charges, recording charges, transfer tax, survey, water bills, and utility
reimbursement;
      C.     Authorizing the Trustee to execute any documents as may be reasonable and
necessary to consummate the sale of the Property to the Buyer, including but not limited to
executing a deed transferring the Property to the Buyer on behalf of the Debtors’ Estate;
  Case 19-35605      Doc 31   Filed 09/11/20 Entered 09/11/20 19:45:28          Desc Main
                              Document      Page 10 of 10



      D.   Determining the notice given of the Motion to be sufficient, and that no further
notice is required; and
      E.   Granting such other and further relief as this Court deems fair and just.


Dated: September 11, 2020                        Respectfully submitted,

                                                 Ilene F. Goldstein, not individually but as
                                                 the chapter 7 trustee of the bankruptcy
                                                 estate of John C. and Barbara L. Schwietert,

                                                 By:    /s/ Daniel J. Nickel
                                                       One of her attorneys

Zane L. Zielinski (6278776)
Daniel J. Nickel, Of Counsel (6278133)
THE LAW OFFICE OF
     ZANE L. ZIELINSKI, P.C.
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
d. 773-877-3191 / 773-981-4725 (Nickel)
f. 815-846-8516
e. trustee@zanezielinski.com
e. daniel@nickellawoffice.com
